DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       CARLO MANUEL CARSON,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3931

                               [March 25, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562012CF003625A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required by appellee.

PER CURIAM.

   We affirm the denial of appellant’s 3.800(a) motion to correct an illegal
sentence without prejudice to his right to timely seek postconviction
remedies under rule 3.850, if appropriate. See Fla. R. Crim. P. 3.850.

MAY, CIKLIN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.